Citation Nr: 1517325	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  14-03 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for Alzheimer's dementia.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral macular degeneration.

3.  Entitlement to service connection for Alzheimer's dementia.

4.  Entitlement to service connection for a left foot disorder.

5.  Entitlement to service connection for bilateral macular degeneration.

6.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a disorder manifested by dizziness, based on additional disability due to treatment at a Department of Veterans Affairs (VA) Medical Center.

(The issue of entitlement to a compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a heart disorder, based on additional disability due to treatment at a Department of Veterans Affairs (VA) Medical Center, is addressed in a separate decision under a different docket number.)


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from December 1945 to May 1947.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a hearing before the Board, but withdrew that request in July 2014. 

In addition to the paper claims file, there are additional documents in Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for bilateral macular degeneration, and entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a disorder manifested by dizziness, based on additional disability due to treatment at a VA Medical Center, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for Alzheimer's dementia was denied by the RO in a September 2011 rating decision; the Veteran was notified in writing of the decision, but he did not express timely disagreement or submit new and material evidence within one year. 

2.  Evidence pertaining to the Veteran's Alzheimer's dementia received since the September 2011 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  Entitlement to service connection for bilateral macular degeneration was denied by the RO in a December 2009 rating decision; the Veteran was notified in writing of the decision, but he did not express timely disagreement or submit new and material evidence within one year. 

4.  Evidence pertaining to the Veteran's bilateral macular degeneration received since the December 2009 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

5.  Resolving all doubt in favor of the Veteran, his dementia is causally or etiologically due to service.

6.  A left foot disorder is not causally or etiologically due to service.
 

CONCLUSIONS OF LAW

1.  The September 2011 rating decision that denied entitlement to service connection for Alzheimer's dementia is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.156, 20.1103 (2014). 

2.  The evidence received since the September 2011 rating decision is new and material, and the Veteran's claim for service connection for Alzheimer's dementia is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The December 2009 rating decision that denied entitlement to service connection for bilateral macular degeneration is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 3.156, 20.1103 (2014). 

4.  The evidence received since the December 2009 rating decision is new and material, and the Veteran's claim for service connection for bilateral macular degeneration is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

5.  Service connection for Alzheimer's dementia is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

6.  Service connection for a left foot disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the Board is fully granting the Veteran's claim for entitlement to service connection for Alzheimer's dementia and is reopening his claim for entitlement to service connection for bilateral macular degeneration.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Pertaining to the claim of entitlement to service connection for a left foot disorder, the VCAA duty to notify was satisfied by a letter sent to the Veteran in December 2012 that fully addressed the entire notice element and was sent prior to the initial regional office decisions in this matter.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in December 2012, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained VA outpatient medical records and private medical records.  The Veteran's service treatment records are unavailable.

The Board recognizes that, in such cases where service records are missing, there is a heightened obligation to assist the Veteran in the development of his case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases in which records are presumed to have been, or in actuality were, lost or destroyed while the file was in the possession of the government.  In December 2012, the Veteran was notified of the types of evidence he could submit as a substitute for service treatment records.  Thus, the Board determines that the provisions regarding notice to the Veteran of the unavailability of records have also been followed.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); see also 38 C.F.R. § 3.159(e).

The Board notes the Veteran has not been afforded a VA examination for his left foot disorder; however, the Board finds that a VA examination is not warranted.  The current existence of a left foot disorder has been established from available medical records, but there are no facts or evidence from the time of service, or for many years later, upon which a VA examiner could make an informed and competent medical opinion on whether the current foot disorder is related to service.  As such, a VA examination would not yield probative evidence.

Virtual VA records have also been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Whether New and Material Evidence Has Been Received to Reopen Previously Denied Claims for Entitlement to Service Connection for Alzheimer's Dementia and Bilateral Macular Degeneration

The Veteran seeks to reopen his previously denied claims for entitlement to service connection for Alzheimer's dementia and bilateral macular degeneration.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claims, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Alzheimer's Dementia

The record with respect to this claim reflects that a claim for service connection for Alzheimer's dementia was last denied in a rating decision of September 2011.  The Veteran did not express timely disagreement or submit new and material evidence within one year and subsequently the September 2011 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be reopened if new and material evidence is submitted. 

In this instance, since the September 2011 rating decision denied the claim on the basis that there was no evidence that the Veteran has dementia as a result of his time in service, the Board finds that new and material evidence would consist of evidence that the Veteran has dementia as a result of service.

The evidence received since the September 2011 rating decision consists of numerous records and documents.  Among other things, the Veteran's treating VA physician submitted a statement in July 2012 opining that the Veteran's current dementia is highly likely directly related to the high fever the Veteran suffered from during service.

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned evidence indicates that the Veteran has dementia that may be a result of his time in service.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for dementia.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened and will remand the claim for further development.

B.  Bilateral Macular Degeneration

The record with respect to this claim reflects that a claim for service connection for bilateral macular degeneration was last denied in a rating decision of December 2009.  The Veteran did not express timely disagreement or submit new and material evidence within one year and subsequently the December 2009 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be reopened if new and material evidence is submitted. 

In this instance, since the December 2009 rating decision denied the claim on the basis that there was no evidence that the Veteran's current bilateral macular degeneration is causally or etiologically due to service, the Board finds that new and material evidence would consist of evidence that the Veteran's bilateral macular degeneration is due to service.

The evidence received since the December 2009 rating decision consists of numerous records and documents.  Among other things, the Veteran's treating VA physician submitted a statement in July 2012 stating that the Veteran suffered from a very high fever during service and had meningitis.  The Board notes that vision problems are a known side effect of meningitis.  

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned evidence indicates that the Veteran meningitis during service, which is known to cause long-term effects, such as vision problems.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for bilateral macular degeneration.  See 38 C.F.R. § 3.156(a).  

The Board determines that the claim is reopened and will remand the claim for further development.

III.  Service Connection Claims

The Veteran seeks entitlement to service connection for Alzheimer's dementia and a left foot disorder.  He asserts his Alzheimer's dementia is a residual of an illness he contracted during service.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. 3.303(a) (2014). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

A.  Entitlement to Service Connection for Alzheimer's Dementia

The Veteran contends that he suffered from an illness during service that caused his current Alzheimer's dementia.

Facts

As noted previously, the Veteran's service treatment records are unavailable, as they were apparently destroyed by a fire at the National Personnel Records Center (NPRC) in 1973.   The RO has obtained hospital extracts from the Army Surgeon General's Office (SGO) that show the Veteran was hospitalized at Fort Sill, Oklahoma for 2 days in October 1945 for treatment of acute pharyngitis and for 7 days in November 1945 for treatment of peritonsillar abscess.

At a May 1993 VA mental health clinic visit, the Veteran gave a history of brain injury in service, secondary to a high fever.  The impression was that the Veteran was in apparent dementia decline, and that this could date back to a reported injury, compounded by cerebrovascular and general dementing process of aging.

In a September 1993 letter, Dr. S. reported that when the Veteran was stationed at Fort Sill, Oklahoma during service in November 1945, he developed a high fever of 108 degrees that lasted for 2 days.  Dr. S. reported that the Veteran was unconscious at the time and since then, he has had memory impairment and made bad judgments and decisions.  It was reported that the Veteran's doctor at the time of the in-service episode thought that he sustained some brain damage.  Dr. S. added that the source of the Veteran's infection was traced to contaminated milk, served in the mess hall, which contained a streptococci agent.  Dr. S. opined that the Veteran had been mentally disabled since the service incident.  

In a May 1995 letter, the Veteran's sister submitted a statement indicating that their mother was concerned when the Veteran was hospitalized in October 1945, and that a neighbor called the Red Cross for information.  The sister said she recalled that the Red Cross informed her that the Veteran would be released from the hospital in a few days and was recovering from a high fever from drinking contaminated milk and a reaction to sulfa drugs.  She said the Red Cross also told her that a doctor had said the Veteran would have brain damage due to the high fever.  She added that the Veteran called a few days later and said he was suffering from memory loss and was dozing off; he sounded very confused.

In October 1995, Dr. S. again submitted a statement, reporting that the Veteran's records indicated hospitalization for pharyngitis and peritonsillar abscess, both conditions related to milk-borne beta-hemolytic strep infections.  He added that the Veteran had developed a high fever and lost consciousness for a period of time.  He stated that the Veteran had been diagnosed with Alzheimer's disease and dementia, secondary to brain damage.  He stated it was his opinion that the Veteran's dementia was caused by the events as descried as occurring in service in 1945.  

In a January 2001 letter to the Veteran's attorney, Dr. B. reported that he had reviewed a copy of the Veteran's claims file for the purpose of making a medical opinion concerning the Veteran's mental dysfunction.  He said he had specifically reviewed post-service medical records, rating decisions, and medical literature.  He reported that he had conducted a telephone interview of the Veteran in January 2001.  Dr. B. quoted from the report of the June 1995 VA examination, a September 1995 statement from Dr. S. (this excerpt appears to have been from either the October 1995 or January 1996 statement from Dr. S.), and from a medical record of December 1997 (this appears to be a VA outpatient treatment records of September 1997).  The cited VA medical record related a history from the Veteran that [during service] he had a central nervous system (CNS) infection with increased intracranial pressure that lasted for 2 days during which he was unconscious.  That medical record further noted that the Veteran gave a history of a burr hole in the vertex of his skull for drainage, and had suffered from confusion and forgetfulness ever since.  Dr. B. also quoted from his January 2001 telephone interview with the Veteran, where the Veteran said he had been in the hospital twice in the same week in the 1940s, and at that time had a high fever and passed out, had fluid buildup in his brain, and had his skull cut to drain blood.  

In his January 2001 letter, Dr. B. further stated that it was clear that the Veteran had 2 acute episodes of high fever during service, had lost consciousness, and had a burr hole to relieve intracranial pressure.  Dr. B. said that it was his opinion that the Veteran's severe in-service infections with meningitis/encephalitis directly caused his current long-standing dementia.  Dr. B. said that he agreed with Dr. S.'s opinion, and that Dr. S.'s opinion was accurate.  Dr. B. said his opinion was based on: 1) medical literature that described brain infections as bacterial infections that could spread to the brain directly from the nasopharynx or by the blood in the case of septicemia; 2) the report of a bacterial infection with high fever [in service] that caused loss of consciousness; 3) the history of a burr hole of the skull during service; 4) the history of mentation problems since service caused by brain infection; and 5) a history of long-standing dementia without any other identified cause since 1945.  Dr. B. indicated he disagreed with the June 1995 VA examination diagnosis of dementia of questionable origin, possibly related to other organic conditions, because the Veteran's mentation problems started in 1945 after his sepsis/encephalitis/meningitis, many years prior to the development of any other organic conditions, and the VA examiner did not describe the other organic conditions of the pathophysiology of the Veteran's dementia.

In a February 2002 letter to the Veteran's attorney, Dr. A., of Westbrook Behavioral Associates, indicated that the Veteran had been evaluated in January 2002, and his diagnosis was dementia.  Dr. A. noted the Veteran's cognitive deficits and opined that from the history, the examination, and previous findings, the disturbance was the direct physiological consequence of encephalitis that had occurred in 1945 at Ft. Sill, Oklahoma.  

In a follow-up "addendum" letter to the Veteran's attorney, submitted in March 2002, Dr. A. said he confirmed the opinion offered by Dr. B., who clearly had documented the chronology of the Veteran's medical condition which began in 1945 following an acute episode of bacterial encephalitis accompanied by very high fever, confusion, and coma, with buildup of intracranial pressure requiring burr hole surgery and drainage.  Dr. A. stated to the Veteran's attorney that obviously it was not possible to go back and confirm these events in person, so it was necessary to depend on the available documents and build the cause and effect.  Dr. A. said that once again, after reviewing the documents and having interviewed the Veteran at a VA hospital where he (the doctor) worked in the 1980s, and reevaluating him recently in January 2002 in his private practice office, he was still of the opinion that the Veteran's dementia was a direct effect of the bacterial encephalitis suffered in 1945. 

Dr. A. submitted an additional opinion in April 2011.  Dr. A. stated that it is with utmost confidence and certainty that he maintained his opinion that the Veteran's brain infection and complications are directly responsible for his current mental condition.  The physician stated that it is unfortunate and frustrating that the Veteran's service documents are missing, however, that does not mean that the Veteran's experiences and residual suffering disappeared with his military records.

In July 2012, a VA physician, Dr. D., submitted a statement indicating that the Veteran was under his care for major depression and dementia.  The physician stated that there has been little clinical change since the Veteran's initial evaluation in 1988 and that if the dementia were due to a degenerative neurological process, there would be a worsening course of illness.  Given the Veteran's mostly stable dementia, the physician stated it is entirely possible the dementia is a result of a brain injury.  The physician stated that records indicate the Veteran was hospitalized during service, after having a high fever and that at the time, treatment included sulfa, and to reduce swelling by making a burr hole at the top of the skull.  Dr. D. stated that the Veteran still has evidence of the hole in his skull to this day.  Therefore, Dr. D. stated that he concurred with the opinions of the other psychiatrists and has come to the same conclusion that it is highly likely the Veteran's dementia is a sequelae of the brain injury the Veteran suffered during service after developing meningitis and a high fever during service.  Dr. D. stated that dementia is a known long-term complication of meningitis, high fever, and swelling of the brain.

Analysis

Initially, the Board notes that the Veteran has a current diagnosis of dementia.  See July 2012 statement from Dr. D.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra. 

As noted, the Veteran has asserted that he became ill during service and suffered from a high fever.  SGO reports indicate the Veteran was hospitalized at Fort Sill, Oklahoma for 2 days in October 1945 for treatment of acute pharyngitis and for 7 days in November 1945 for treatment of peritonsillar abscess.  The Veteran's sister has also submitted a statement indicating the Veteran suffered from a very high fever during service.  See May 1995 statement.  The Board finds the Veteran credible and consistent throughout the claim period with respect to the history he has reported.  This is further supported by the statement from his sister.  Furthermore, numerous treating VA physicians have indicated that the evidence demonstrates the Veteran did, in fact, suffer from a high fever during service.  The Board recognizes that the Veteran's service treatment records are not fully available to provide evidence supporting his claim, and that the Board therefore has a heightened duty to consider the benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet App 215 (2005).  A lay witness may be competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also McClain v. Nicholson, 21 Vet. App. 319, 320-21 (2007).  Here, the Board finds that the Veteran is competent to state that he suffered from a high fever during service.  As such, Shedden element (2) has been satisfied.  See Shedden, supra.

The Board acknowledges the multiple physicians' positive nexus opinions concerning the etiology of the Veteran's dementia.  In view of the totality of the evidence, resolving all doubt in favor of the Veteran, the Board finds that the evidence indicates the Veteran's current dementia is etiologically related to an illness suffered during his military service.  In particular, the Board finds the July 2012 physician's opinion persuasive that states a dementia due to a degenerative illness would be far more advanced at this point, while the Veteran's has remained mostly stable.  Additionally, several other physicians have opined that it is highly likely the Veteran's current dementia is due to a high fever experienced during service.  Accordingly, the Board finds that element (3) under Shedden, nexus, has been satisfied.  See Shedden, supra. 

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim is granted.



B.  Entitlement to Service Connection for a Left Foot Disorder

The Veteran seeks entitlement to service connection for a left foot disorder.  

Facts

As noted previously, the Veteran's service treatment records are unavailable, as they were apparently destroyed by a fire at the NPRC in 1973.   The RO has obtained hospital extracts from the Army Surgeon General's Office (SGO) that show the Veteran was hospitalized at Fort Sill, Oklahoma for 2 days in October 1945 for treatment of acute pharyngitis and for 7 days in November 1945 for treatment of peritonsillar abscess.  There is no evidence in the available service records that indicate the Veteran suffered from a foot injury during service.

Post-service records indicate the Veteran has been treated for onychomycosis and x-rays demonstrate degenerative changes in the first metatarsophalangeal joint and talonvavicular joint.  He also has a large plantar calcaneal enthesophyte.  See June 2012 VA treatment records.  

The Veteran has not submitted any statements detailing an injury to the left foot during service and has not provided any explanation as to why he believes his left foot disorder is due to his time in service.

Analysis

Initially, the Board notes that the Veteran has a post-service diagnosis of onychomycosis, degenerative changes in the first metatarsalphalangeal joint and talonvavicular joint, and a plantar calcaneal enthesophyte.  See June 2012 VA Treatment Note.  As such, element (1) set forth under Shedden, current disability, has been satisfied.  See Shedden, supra.

As noted previously, service treatment records are not available.  Importantly, the Veteran has not submitted any evidence or argument regarding why he asserts his left foot disorder is due to his time in service.  He has not submitted any evidence, lay or medical, to support his claim.  Therefore, Shedden element (2) has not been satisfied.  See Shedden, supra. 

Importantly, the Board notes that there is no evidence the Veteran sought treatment for or was diagnosed with degenerative changes in the left foot within one year of discharge from service.  Thus, the presumption under 38 C.F.R. §§ 3.307, 3.309, is not for application. 

Furthermore, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Significantly, post-service VA treatment records do not demonstrate that the Veteran was diagnosed with degenerative changes of the foot until more than sixty years after service. 

Unfortunately, the Board finds that service connection is not warranted.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In the present case however, while the Veteran has a current diagnosis, there is simply no evidence, lay or medical, of an injury or disease of the left foot that occurred during service.  The Veteran has not submitted any evidence of an in-service injury or disease.  Accordingly, though the Veteran is competent to report his symptoms, he has not provided any statements regarding an in-service injury or disease of the left foot. 

As such, there is an insufficient showing of probative evidence suggesting an etiological relationship between any post-service left foot disorder and the Veteran's time in service.

In summary, the weight of the evidence reflects that the Veteran did not develop his left foot disorder until many years after service.  Therefore, service connection may not be granted on a presumptive basis for a chronic disability.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  Furthermore, the Veteran has not submitted any lay or medical evidence of an in-service injury or disease of the left foot.

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a left foot disorder.  Because the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for Alzheimer's dementia; to this extent, the appeal is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral macular degeneration; to this extent, the appeal is granted.

Entitlement to service connection for Alzheimer's dementia is granted.

Entitlement to service connection for a left foot disorder is denied.


REMAND

The claim for service connection for bilateral macular degeneration has been reopened, and, after reviewing the record, the Board concludes that further development is needed to address the reopened claim.

The Board notes that several VA physicians have indicated that the Veteran likely suffered from a high fever during service and that he had meningitis.  The Board recognizes that the Veteran's service treatment records are not fully available to provide evidence supporting his claim, and that the Board therefore has a heightened duty to consider the benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet App 215 (2005).

The Veteran has been diagnosed post service with bilateral macular degeneration.  See October 2009 letter.

Evidence in the claims file includes a medical article indicating that vision problems can be a long-term residual of meningitis.  See Meningitis: Long-Term Problems - Topic Overview.

On remand, a VA medical opinion should be obtained regarding the nature and etiology of the Veteran's claimed bilateral macular degeneration, to include whether it could be causally or etiologically due to a high fever during service.

The Veteran also seeks entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a disorder manifested by dizziness, based on additional disability due to treatment at a VA Medical Center.   Several VA treatment records document complaints of dizziness.  See e.g. October 2012 statement from Dr. H.  To date, however, the Veteran has not yet been afforded a VA examination for this claimed disorder and medical opinions have not been obtained.  On remand, the Veteran should be afforded a VA examination and a medical opinion must be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain a medical opinion regarding the Veteran's bilateral macular degeneration.  If deemed necessary by the examiner, afford the Veteran a VA examination for his bilateral macular degeneration.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner must review the claims file.  The examiner should provide the following:

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability) that the Veteran's macular degeneration had an onset during service or is causally or etiologically due to service, to include the high fever and possible meningitis contracted during service.

The examiner must offer comments and an opinion regarding the medical article stating that vision problems are a known long-term residual of meningitis.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Obtain a medical opinion regarding the Veteran's claimed dizziness.  Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of his disorder, please answer the following: 

a)  The examiner should specifically state whether the Veteran's dizziness symptoms are attributed to a known clinical diagnosis. 

If so, please specify each such diagnosis.

(b) whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred additional disability as the result of treatment by the VA, to include treatment during service for a high fever.

(c) whether it is it at least as likely as not that any additional disability, manifested by dizziness, was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in furnishing the hospital care or medical or surgical treatment? 

(d) whether the VA at least as likely as not failed to exercise the degree of care that would be expected of a reasonable health-care provider in treating the Veteran's symptoms? 

(e) whether any additional disability, which was caused by VA treatment, was at least as likely as not an event that was not reasonably foreseeable?  This question also includes whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the VA informed consent procedures. 

The examiner is advised that, whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
 
4  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

5.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
6.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


